DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-43 are pending.
Claims 8, 10, 22-25, and 35-41 are withdrawn as being directed to a non-elected invention, the election having been made on 2/21/2021.
Claims 1-7, 9, 11-21, 26-34, and 42-43 have been examined.

Priority
This application is a CIP of 15/952,004 04/12/2018 ABN
15/952,004 has PRO 62/484,558 04/12/2017

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World published online: 30 Mar 2016. See p3, last para of Xiao et al. previously cited 5/10/2021).
Claim 1 is drawn to a method of treating skin irritation, skin inflammation, or both as follows.

    PNG
    media_image1.png
    578
    731
    media_image1.png
    Greyscale

Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on diabetic mice skin wound (p2, para 1 and Fig 3), reading on an epithelial wound. Xiao et al. teach the hydrogel applied topically to the skin wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate diabetic wound healing by promoting 
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan (p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 41, Xiao et al. show the treated patient is a mammal (p2, Fig 3).

Applicant’s Argument
The priority document of US provisional application '558 was filed on April 12, 2017, less than a year after the disclosure of Xiao et al. (Remarks, p8, para 1).

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive because Xiao’s conference poster had been published online on March 30, 2016 and become publicly available on March 30, 2016 even though the actual conference was held in .

    PNG
    media_image2.png
    424
    948
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 6-7, 13, 15-19, 26-30, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Radisic et al. (US 2013/0303457 A1, previously cited 5/10/2021).
Claim 7 is drawn to the hydrogel comprising a solvent of water.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel comprising immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. do not explicitly teach a solvent of water in the hydrogel composition.
Similarly, Radisic et al. teach “Cell-protective peptides and uses thereof” (Abstract). Radisic et al. show the peptide of QHREDGS covalently linked to a biomaterial of Az-Chitosan hydrogel [0076, 0130]. Radisic et al. teach the formulation is administered in distill water or more desirably in saline, phosphate-buffered saline or 5% dextrose solution [0062, page 4], reading on a solvent of water in claims 6-7.
With respect to claim 13, Radisic et al. teach the formulation further comprising stabilizers [0062, page 4].

With respect to claims 26 and 27, Radisic et al. teach the formulation further comprising vegetable oils, wetting agents and/or antimicrobial agent [0062, p4].
With respect to claims 28-30, Radisic et al. show the weight ratio of covalently linked peptide is about 2.2% [0091, Table 1, col 3, 22 x 10-3].
With respect to claims 42-43, Xiao et al. suggest the novel peptide QHREDGS able to promote human keratinocyte survival and diabetic wound healing (title and p1, Introduction), reading on the patient as a human.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Radisic’s teaching of hydrogel formulation because Xiao et al. teach the use of a hydrogel composition comprising the peptide of QHREDGS and Radisic et al. teach a hydrogel formulation comprising the peptide of QHREDGS in saline, phosphate buffered saline or 5% dextrose solution comprising a solvent of water [0062, page 4]. The combination would have reasonable expectation of success because both references teach chitosan hydrogel comprising an immobilized peptide (QHREDGS).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive because Xiao et al. was published online on March 30, 2016. 

2.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Dini et al. (J. .
Claim 11 is drawn to the hydrogel that has an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. do not explicitly teach average molecular weight of the hydrogel about 100 Daltons (Da) to about 1,000,000 Da.
Dini et al. teach a method of making cross-linked chitosan hydrogel (Title and Abstract). Dini et al. suggest commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). Since the molecular weight of the peptide QHREDGS is much less than the two molecular weights of commercial chitosans, the average molecular weight of the chitosan hydrogel would be very close to the molecular weight of the chitosan, reading on the limitation of claim 11.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Dini's teaching of average molecular weight for a cross-linked chitosan hydrogel because (i) Xiao et al. teach the use of a chitosan hydrogel as a drug carrier and (ii) Dini et al. teach commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) can be purchased from Fluka Germany (p377, last para, Experimental Materials). The combination would have reasonable expectation of success because both references teach chitosan.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not because Xiao et al. was published online on March 30, 2016.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Prajapati et al. (J Sci Technol. 2010; 21:43-52, previously cited 5/10/2021).
Claim 12 is drawn to the hydrogel has viscosity from about 100 to about 10,000 cps.
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel cross-linked peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. does not explicitly teach viscosity of the chitosan hydrogel.

    PNG
    media_image3.png
    456
    724
    media_image3.png
    Greyscale
Prajapati et al. teach cross-linked chitosan hydrogel for topical application (Title and p43, introduction). Prajapati et al. suggest the viscosity of a chitosan hydrogel can be optimized ranging from 100-500 cps for Chitosan HW and 20-100 cps for chitosan LW (p44, Experimental Materials). Prajapati et al. further teach cross-linking can drastic increase viscosity (p46 last para bridging to p47 para I; p50, Table 1-2). Table 2 shows viscosity of cross-linked chitosan HW (G3 and G4) ranging from about 7892 to 13216 cps and cross-linked chitosan HW (G7 and G8) ranging from about 935 to 4028 cps, reading on the limitation of claim 12.
.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive because Xiao et al. was published online on March 30, 2016.

4.	Claims 4-5, 27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42 and further in view of Ferrer Montiel et al. (US 2014/0322307 A1, previously cited 5/10/2021).
Claim 4 is drawn to the skin irritation or skin inflammation is laser treated skin.
Xiao et al. teach a method of treating skin inflammation of diabetic wound by topically
administering a chitosan hydrogel conjugated Ang1 (QHREDGS) to promote reepithelialization as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 above.
Xiao et al. does not explicitly teach a chitosan hydrogel conjugated Ang1 (QHREDGS) to treat the skin irritation or skin inflammation is laser treated skin.
Ferrer Montiel et al. teach “Peptides which inhibit activated receptors and their use in cosmetic or pharmaceutical compositions” (Title). Ferrer Montiel et al. teach the use of a peptide formula (I) [0020] to treat and/or prevent itching associated with conditions/diseases/disorders of with or without diabetes mellitus [0089], inflammatory pain, skin irritation and skin 
With respect to claim 27, Ferrer Montiel et al. teach the method further comprising administering an additional active agent of a peptide formula (I) to treat and/or prevent skin irritation and skin inflammatory diseases psoriasis, dermatitis, atopic dermatitis, and skin pain or irritation after surgery including treatment with monochromatic pulsed light therapy
(laser)[0090], in particular inflammation due to laser or IPL treatment [0101]. Ferrer Montiel et al. further teach the composition further comprising an ingredient of an anti-inflammatory agent or agents stimulating rerpithelialization, in addition to the peptide formula [0149], such as a chitosan hydrogel conjugated Ang1 (QHREDGS) taught by Xiao.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s hydrogel composition with Ferrer Montiel’s method and composition because (i) Xiao et al. teach administration of a hydrogel composition to treat skin inflammation and stimulate reepithelialization (p2, Discussion) and (ii) Ferrer Montiel et al. teach the use of a peptide formula (I) [0020] to treat inflammatory pain, skin irritation and skin 
Applicant’s Arguments
The skilled person would not and could not be led to assume that Ferrer Montiel's peptide has the same properties and/or uses as that of the present peptide (Remarks, p9, para 1-4).
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive because applicant misinterprets the claim scope and the rejection for the reasons as follows.
1X2X3X4X5X5X7. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, a combination of Xiao’s chitosan hydrogel immobilized peptide (QHREDGS) and Ferrer Montiel's’s peptide in one composition satisfies the limitations of the rejected claims. Furthermore, Xiao et al. teach Ang1 peptide (e.g., QHREDGS) as an important regulator of vascular protection, cardiac remodeling, inflammation, and wound healing of skin by promoting re-epithelialization (p1, Introduction; p2, Fig 3 and Discussion para 1) and Ferrer Montiel et al. teach the use of a different peptide formula (I) [0020] to treat and/or prevent itching associated with inflammatory pain, skin irritation and skin inflammatory diseases or injury, including treatment with monochromatic pulsed light therapy (laser)[0090]. Therefore, one of ordinary skill in the art would have found it obvious to beneficially combine Xiao’s chitosan hydrogel immobilized peptide (QHREDGS) and Ferrer Montiel's’s peptide in one composition for the same purpose of treating skin inflammation associated disorders with the anticipated properties of reducing skin inflammation and/or skin irritation as well as promoting wound healing and re-epithelialization as taught by the combined references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 9,096,643 (the ‘643 patent) in view of Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May - 22 May, 2016, published online: 30 Mar 2016, previously cited 5/10/2021).
Claims 1-2 of the ‘643 patent disclosed a biomaterial conjugate comprising the peptide of QHREDGS (SEQID NO: 2) conjugated (reading on immobilized) to a biomaterial.
Claim 1 of the ‘643 patent does not explicitly teach a method of using the composition to treat skin irritation or skin inflammation.

    PNG
    media_image4.png
    149
    351
    media_image4.png
    Greyscale
Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on diabetic mice skin wound (p2, para 1 and Fig 3). Xiao et al. teach the hydrogel applied topically to the wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate diabetic wound healing by promoting reepithelialization (p2, Discussion), reading on a method of treating skin inflammation comprising topical administration of a peptide (QHREDGS) immobilized chitosan hydrogel and satisfying the instant claims 1-3, 14, 20-21, and 31-32.
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.

With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 41, Xiao et al. show the treated patient is a mammal (p2, Fig 3).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive because Xiao et al. was published online on March 30, 2016.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615